Citation Nr: 1718195	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  08-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicide agents such as Agent Orange.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2011, December 2012, and January 2016 for further development.  

The Board also remanded the issue of entitlement to service connection for left leg pain.  In August 2016, the RO granted service connection for left knee shrapnel wound scar (previously claimed as left leg pain).  The grant of service connection constitutes a complete grant of the claim and the issue is no longer before the Board.  

The Veteran presented testimony at a Board hearing in May 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A prostate disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to herbicide agents during service.

2.   Erectile dysfunction was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to herbicide agents during service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a prostate disability, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for erectile dysfunction, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In March 2007, May 2011, October 2011, August 2012, and February 2013 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in May 2014 and April 2016, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed all relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues and sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claims were remanded for a VA examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In the Veteran's November 2006 claim, he stated that his prostate disability began in 1995 and that his erectile dysfunction began in 1998 (VBMS, 11/28/06).  In a February 2013 Statement in Support of the claim, he stated that he had prostate problems from 1985 to 1988.  

At his May 2011 Board hearing, the Veteran testified that he had an open prostatectomy in 1968.  He stated that his prostate had plugged up completely and he had a tube put into him for a couple of weeks.  The Veteran stated that the surgery occurred in Sacramento at Kaiser Permanente.  He had been told he did not have cancer, but that the findings were pre-cancerous.  He stated that a good part of his prostate was removed.  The Veteran believes that his prostate disability was caused by Agent Orange exposure.  

The Veteran appeared to dispute a February 1972 separation examination.  He stated that he did not retire until September 1972.  He stated it was impossible for him to undergo a physical in Phan Rang in February 1972, because he was not in Phan Rang in 1972.  He stated that he was in Cam Ranh Bay.  The Board notes that it appears that the examination took place in San Francisco (VBMS, 1/8/15, p. 16).

The Veteran testified that he believes his erectile dysfunction is due to the surgery on his prostate.    

Service treatment records include the aforementioned February 1972 separation examination in which the examiner noted that the Veteran's prostate and rectum were normal to digital examination (VBMS, 1/8/15, p. 16).  

A post service surgical history fails to note any surgery during service (VBMS, 6/16/16).  

Treatment reports from Kaiser Permanente reflect that in November 1997, the Veteran had a two year history of bladder outlet obstructive symptoms.  Otherwise, his past history was negative.  Upon examination, his prostate was enlarged without nodules.  He had urinary retention and then was placed to Foley catheter with failing of voiding trials two times.  He was presented with options, and he decided on open prostatectomy.  The examiner (D. R.) noted that the Veteran also had a history of an elevated prostate-specific antigen (PSA), which had negative truss guided biopsies.  She noted that recent PSA was found to be 5.3 with a free PSA of 55%, consistent with benign prostatic hypertrophy.  The prostatectomy was done without complications (VBMS, 5/26/11, pgs. 1, 13).  

An October 2011 VA examination report reflects an assessment of "BPH [benign prostatic hyperplasia] - S/P [status post] open prostatectomy '87 no cancer per Veteran."  (VBMS, 10/12/11, p. 47).  

The Veteran underwent a VA examination in May 2014.  The examiner reviewed the claims file in conjunction with the examination.  She noted that in November 1997, the Veteran could not urinate and his temperature rose to 104 degrees.  The Veteran's PSA went up to 5.9 and he was told that his condition was precancerous.  He underwent a prostatectomy in November 1997.  After the prostatectomy, the Veteran noted the erectile dysfunction symptoms.  No medications were prescribed.  The examiner noted that the Veteran's most recent PSA was done in February 2014 and it was normal.  The examiner stated that the Veteran had voiding dysfunction due to advancing age.  She also stated that the etiology of the erectile dysfunction was the prostatectomy.  She found that it was less likely than not that the Veteran's prostate disability was related to military service.  She explained that in 1997, the Veteran had a history of elevated PSA (5.3) and bladder outlet obstruction symptoms.  However, guided biopsy of the prostate was negative.  He was diagnosed with BPH.  She stated that this prostate condition is not included in the list of presumptive conditions for Agent Orange.  Likewise, she opined that the Veteran's erectile dysfunction was less likely than not due to service.  She stated that there were no findings in the service treatment records regarding erectile dysfunction and the erectile dysfunction began following the prostatectomy.  

The Veteran underwent another VA examination in April 2016.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran was diagnosed with a bladder outlet obstruction and underwent a prostatectomy in 1997.  The Veteran reported that he was told that the prostate tissue was precancerous.  He reported that since the removal of his prostate, he has had incontinence and must wear pads.  He also had erectile dysfunction for many years due to the removal of his prostate.

In addressing the etiology of the Veteran's erectile dysfunction, the examiner noted that there are many possible causes of erectile dysfunction, including atherosclerosis, high blood pressure and the medications, diabetes, pain medications, obesity, tobacco use, alcoholism and other forms of drug use and sleep disorders.  She stated that the Veteran's prostatectomy will also cause erectile dysfunction.  She opined that it was as likely as not attributable to his prostatectomy.  

The Board notes that the examiner stated, in regard to voiding dysfunction, that "(t)he prostate was removed in 1974 which cause(d) him to become incontinent of urine."  The Board concludes that this is a typographical error in that there has been no contention or medical evidence that the Veteran's prostate was removed in 1974.  Moreover, within the examination report, the examiner notes on numerous occasions that the Veteran underwent a prostatectomy in 1997 (not 1974).  

Regarding the etiology of the Veteran's prostate disability, the examiner opined that it was less likely than not that it was incurred in service or caused by an in-service injury.  She explained that the prostatectomy was performed to treat bladder outlet obstruction and urinary retention.  The November 1997 discharge summary reflected an elevated PSA.  The April 2016 examiner noted that on the Cleveland clinic website, it is noted that an elevated PSA is not an absolute indicator of prostate cancer.  Rather, an elevated PSA can indicate an enlarged prostate and prostatitis.  She stated that "This is the case of the Veteran's elevated PSA."  She noted that Dr. D.R. explained that "Truss biopsies in the past have revealed no cancer, and a recent PSA determined a free PSA off 55%, which is consistent with benign prostatic hypertrophy."  She noted that in the medical evidence reviewed, there is no indication that the prostate gland was precancerous.  "It is impossible to state that cancer would have developed as that is beyond medical knowledge. But, what can be stated as medical fact due to the evidence available, the prostate was not cancerous or 'precancerous' at the time of the prostatectomy."



Analysis

The Veteran claims that his prostate disability is due to Agent Orange exposure.  The service personnel records reflect that the Veteran had service in Vietnam.  Consequently, he is presumed to have been exposed to Agent Orange.  However, the Veteran does not have a disability upon which service connection can be granted on a presumptive basis.  He has contended that when he underwent his prostatectomy, he was told that he did not have cancer, but that it was precancerous.  The Board notes that neither cancer nor precancerous tumors are noted in the medical records.  To the contrary, the November 1997 treatment reports reflect negative truss guided biopsies and a recent PSA of 5.3 with a free PSA of 55 percent, consistent with BPH.  Upon examination, the 1997 examiner noted that the Veteran's prostate was enlarged without nodules.  

Moreover, presumptive service connection is not warranted for prostate cancer that the Veteran might have developed if not for surgical intervention.  It is only warranted for actual findings of prostate cancer.  It is undisputed that the Veteran was never diagnosed with prostate cancer and he does not currently have prostate cancer.  For the foregoing reasons, the Board finds that service connection for a prostate disability is not warranted on a presumptive basis. 

However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

It does not appear that the Veteran has satisfied even the first element of service connection.  In 1997, the Veteran was noted to have an elevated PSA that was consistent with BPH.  However, his most recent PSA was within normal limits.  The most recent records fail to reflect a diagnosis of a prostate disability.  

With respect to the second element, there are no findings in the service treatment records that are attributed to a prostate disability.  At the Veteran's Board hearing, he testified that he had an open prostatectomy in 1968.  That would place the prostatectomy during the Veteran's active duty.  There are no records of such a prostatectomy.  Moreover, when the Veteran did undergo a prostatectomy (in 1997), the only past history noted was a two year history of bladder outlet obstructive symptoms.  There was no indication that the Veteran underwent a prostatectomy during service.  In the Veteran's November 2006 claim, he stated that his prostate disability began in 1995 and that his erectile dysfunction began in 1998.  In a February 2013 Statement in Support of the claim, he stated that he had prostate problems from 1985 to 1988.  In either case, there are no findings that the Veteran had a prostate disability in service.  However, given that the Veteran was exposed to Agent Orange during service, the Board finds that the second element of service connection has been met.
  
The Veteran's claim falls short with regard to the third element.  As noted, there were no findings of a prostate disability in service or for many years after service.  The Veteran himself has stated that his prostate disability began in either 1995 or 1985.  In either case, there has been no evidence to suggest continuity of symptomatology since his 1972 discharge from service.  

However, if the competent medical evidence indicates that a current prostate disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the May 2014 VA examiner found that it was less likely than not that the Veteran's prostate disability was related to military service.  She explained that in 1997, the Veteran had a history of elevated
PSA (5.3) and bladder outlet obstruction symptoms.  However, guided biopsy of the prostate was negative.  He was diagnosed with BPH.  The examiner stated that this prostate condition is not included in the list of presumptive conditions in Agent Orange.  Likewise, the April 2016 VA examiner opined that it was less likely than not that it was incurred in service or caused by an in-service injury.  She explained that the prostatectomy was performed for bladder outlet obstruction and urinary retention.  Although the Veteran had an elevated PSA, she noted that this is not an absolute indicator of prostate cancer.  Rather, an elevated PSA can indicate an enlarged prostate and prostatitis.  She noted that in the medical evidence reviewed, there is no indication the prostate gland was precancerous.  

The Board finds the opinions of the VA physicians to be persuasive evidence.  Indeed, they were based on a review of the record and were offered following physical evaluations of the Veteran.  Moreover, both examination reports included a clear rationale.  Moreover, no other competent evidence of record refutes these opinions.  

The Veteran himself believes that his prostate disability is related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a prostate disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a prostate disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Erectile dysfunction

The Veteran has argued that his erectile dysfunction is secondary to his prostate disability.  Since the Board has determined that service connection is not warranted for a prostate disability, service connection on a secondary basis is not warranted.

The Board acknowledges the Veteran's contention that the prostatectomy caused his erectile dysfunction.  The medical opinions substantiate that contention.  However, as noted above, the Veteran underwent a prostatectomy 25 years after discharge from service.  He underwent the prostatectomy because he had a two year history of bladder outlet obstructive symptoms.  The evidence fails to reflect that the Veteran underwent a prostatectomy due to an in-service injury or as a result of a service related disability.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for erectile dysfunction must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for erectile dysfunction is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


